AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Northern District of California

 

 

 

 

United States of America )
v. )
Case No.
MOHAMMED COLIN NURU )
) 3 20 70076
) ‘
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 27, 2020 in the county of San Francisco in the
Northern Districtof _—_—Caallifornia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1001 False Statement or Representation Made to a Department or Agency of the

United States

This criminal complaint is based on these facts:

Please see the attached affidavit of FBI Special Agent James A Folger.

@M Continued on the attached sheet,

ja =
a Lal.

See ss
Complainant's signature

    

Approved as to form
_James A. Folger, Special Agent, FBI

Printed name and title

Sworn to before me and signed in my presence. Ue
Date: |-tf- 20 e GoM

Judge's signature

AUSA Scott Jos

 

City and state: San Francisco, CA Hon. Sallie Kim, U.S. Magistrate Judge

 

 

Printed name and title
Case 3:20-m|-74@/6-MAG Document1 Filed 01/2fm@20 Page 2 of 7

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, James A. Folger, Special Agent with the Federal Bureau of Investigation (FBI), being

duly sworn, hereby depose and state the following:

I. INTRODUCTION AND AGENT QUALIFICATIONS
A. Count One

1. I submit this affidavit in support of a criminal complaint against Mohammed
Colin NURU. As set forth below, there is probable cause to believe that on or about January 27,
2020, NURU made materially false, fictitious, and fraudulent statements and representations in a
matter within the jurisdiction of the executive branch of the government of the United States, by
telling Special Agents of the FBI that he had not disclosed his arrest, a pending investigation into
public corruption, and his cooperation with the government regarding the same, to anyone that he
worked with at San Francisco City Hall or other subjects and witnesses in the investigation. The
statements and representations were false because, as NURU then and there knew, and
subsequently admitted after being confronted, he had in fact disclosed his arrest, the
investigation, and his cooperation to a senior official with the City of San Francisco, as well as
other subjects and witnesses in the investigation. All in violation of Title 18, United States |
Code, Section 1001.

B. Qualifications and Background

2. I am a Special Agent of the FBI and have been so employed since entering the
FBI Academy in August 2012. Iam sworn and empowered to investigate criminal activity
involving violations of federal law. I am currently assigned to FBI’s San Francisco Division
Public Corruption Squad, which investigates abuse of public office in violation of criminal law,
which includes fraud, bribery, extortion, conflicts of interest, and embezzlement. My
investigative experience includes, but is not limited to: conducting wire communication
interceptions; interviewing subjects, targets and witnesses; executing search and arrest warrants;

handling and supervising confidential human sources; conducting surveillance; and analyzing
Case 3:20-mj-7@8/6-MAG Document1 Filed 01/2880 Page 3 of 7

phone records and financial records, Additionally, I received juris doctor and Master of Business
Administration degrees from the University of San Francisco in 2012.

3. During my employment with the FBI, I have received formal classroom and field
training at the FBI Academy in Quantico, Virginia and graduated from the New Agent Training
Program. My training and experience includes, but is not limited to, public corruption, fraud
. against the government, drug trafficking, gangs, organized crime, and RICO investigations. I
have also received additional formal and on-the-job training from the FBI, as well as from the
United States Attorney’s Office and other federal agents who have done extensive work in the
areas of financial crimes and public corruption. I have participated in several investigations
involving public corruption, bribery, and fraud, and I have been the lead agent on several of
those cases. I have worked on multiple wiretaps while investigating public corruption and gangs.
I have received formal training in wiretaps at the FBI academy in Quantico, Virginia as well as
on the job training while working on wiretaps in active investigations. I have also received
training on phone records and cell tower analysis from members of the Cellular Analysis Survey
Team (CAST) and have used this knowledge in numerous investigations.

4, To successfully conduct these investigations, I have utilized a variety of
investigative techniques and resources including, but not limited to, physical and electronic
surveillance, witness interviews, various types of infiltration to include confidential human
sources, and cooperating sources. I have utilized pen register and trap and trace devices, mail
covers, pole cameras, stationary video recording vehicles, undercover operations, and audio and
audio/video recording devices.

5. I make this Affidavit based upon personal knowledge derived from my
participation in this investigation and upon information I believe to be reliable from the
following sources, among others:

a. my experience investigating honest services wire fraud and other illegal
activity relating to public corruption;
b. oral and written reports about this investigation that I have received from

2
Case 3:20-m|-7@/6-MAG Document 1 Filed 01/2980 Page 4 of 7

members of the FBI;

c. physical surveillance conducted by the FBI, the results of which have been
reported to me either directly or indirectly;

d. information obtained from undercover agents;

e. recorded conversations; and

f. confidential human sources.

6. Because this affidavit is being submitted for the purpose of establishing probable
cause in support of the requested Complaint, it does not set forth each and every fact that I, or
others, have learned during the course of the investigation. Rather, I have set forth only those
facts that I believe are necessary to establish probable cause for the requested Complaint. Unless
otherwise indicated, where actions, conversations, and statements of others are described below,
they are related in substance and in part. In addition, unless otherwise noted, wherever in this
Affidavit I assert that a statement was made, the information was provided by another FBI agent,
law enforcement officer, recording, or witness who may have had either direct or hearsay

knowledge of that statement and to whom I or others have spoken, or whose reports I have

reviewed.
II. RELEVANT LAW
7. Title 18, United States Code, Section 1001(a)(2), prohibits false statements or

representations to a department or agency of the United States. The elements of the offense are
as follows:

a. The defendant made a statement or representation;

b. The statement was false;

c. The statement or representation was material;

d. The defendant acted knowingly and willfully.
fil. PROBABLE CAUSE

8. NURU made his initial appearance before the Court on a separate criminal

complaint on January 21, 2020. At that time he was released to the supervision of the FBI based

3
Case 3:20-mj-7@/6-MAG Document1 Filed 01/22m0 Page 5 of 7

on his anticipated cooperation with a pending public corruption investigation. The Court
admonished the defendant on the conditions of his release. One of the conditions of his release
was that he not tamper with any witness or obstruct any criminal investigation. Another
condition was that he not disclose his cooperation with the government. As part of his release
conditions, the defendant further agreed to surrender and be subject to a detention hearing at the
discretion of the U.S. Attorney’s Office. Both before and after his initial appearance, the
defendant was instructed by FBI agents that he was not to disclose his arrest, the investigation or
his cooperation to anyone. Pursuant to his proffer agreement, NURU agreed to truthfully and
completely disclose all information that was the subject of inquiry during meetings with the
government. The same agreement advised NURU that statements he made during meetings with
the government could be used against him in a prosecution for perjury, false statement, or
obstruction of justice.

9, During meetings with the government on and before January 27, 2020, NURU
admitted that he accepted gifts and other items of value in exchange for official acts as the
Director of the Department of Public Works for the City and County of San Francisco. On or
about January 27, 2020, agents developed information indicating that NURU had discussed his
arrest, the investigation, and his cooperation with the federal government’s investigation with a
senior official with the City and County of San Francisco. During a meeting with the
government on January 27, 2020, at which I was present, NURU repeatedly claimed that he had
not disclosed his arrest, the investigation, or his cooperation to anyone that he worked with at
City Hall. Later during the meeting he was confronted about discussions he had regarding the
investigation with the senior city official. He confessed that he had lied and admitted that, on
multiple occasions the prior week, he had discussed the investigation and his cooperation with
the government with the senior city official. He also identified several other witnesses in the
investigation with whom he had discussed the charges against him and/or the investigation.

IV. CONCLUSION AND REQUEST FOR SEALING

10. Based on the foregoing facts and my training and experience, I respectfully

A
Case 3:20-mj-70076-MAG Document1 Filed 01/2840 Page 6 of 7

submit there is probable cause to believe that on or about January 27, 2020, NURU made
materially false, fictitious, and fraudulent statements and representations in a matter within the
jurisdiction of the executive branch of the government of the United States, by telling Special
Agents of the FBI that he had not disclosed his arrest, a pending investigation into public
corruption, and his cooperation with the government regarding the same, to anyone that he
worked with at San Francisco City Hall or other subjects and witnesses in the investigation.

11. Because NURU’s actions compromised the investigation, federal law
enforcement agents have started to execute previously approved search warrants. To ensure the
safety of the agents and avoid further compromising the investigation, I request that the Court
issue an order sealing the Complaint, this affidavit, and the arrest warrant until 12:30 P.M. on

January 28, 2020. At that time the operational exigencies requiring the sealing will have passed.

— a. Ko.
\LAMES A. FOLGER
Special Agent, Federal Bureau of Investigation

Sworn to and subscribed before
me this 2 day of January, 2020.

fd

HON. SALLIE KIM —
United States Magistrate Judge
Case 3:20-mj-7@@/6-MAG Document1 Filed 01/2820 Page 7 of 7

AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

BY: X] complaint LJ] inFormaATION LC] INDICTMENT
LJ] SUPERSEDING

 

 

OFFENSE CHARGED
[_] Petty
18 U.S.C. § 1001
| Minor
Misde-
LJ meanor
Felony

PENALTY: Maximum Penalties:
5 years' imprisonment
$250,000 fine
3 years supervised release
$100 special assessment , Forfeiture

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

 

 

(~ DEFENDANT - U.S

> MOHAMMED COLIN NURU

 

DISTRICT COURT NUMBER

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

 

FBI

person is awaiting trial in another Federal or State Court,
O give name of court

 

 

this person/proceeding is transferred from another district
O per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of

charges previously dismissed
CI which were dismissed on motion SHOW

of: \ DOCKET NO.

CT] U.S. ATTORNEY Cc DEFENSE

this prosecution relates to a
pending case involving this same

defendant MAGISTRATE
CASE NO.
prior proceedings or appearance(s)
before U.S. Magistrate regarding this CR 20-70028-SK

defendant were recorded under

 

 

 

Name and Office of Person
Furnishing Information on this form DAVID L. ANDERSON

 

[x] U.S. Attorney [[] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) SCOTT D. JOINER

DEFENDANT

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) Cl If not detained give date any prior
summons was served on above charges

2) [_] !s a Fugitive

3) [[] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) [] On this charge

5) [[] On another conviction

} Federal [_] State

6) [x] Awaiting trial on other charges

If answer to (6) is “Yes”, show name of institution
United States District Court, NDCA

 

Has detainer LJ Yes A ciate
been filed? oO No aed

DATE OF > Month/Day/Year

ARREST
Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

PROCESS:
[J] SUMMONS [] NOPROCESS* [x] WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

 

 

C1 This report amends AO 257 previously submitted

 

Bail Amount:

“Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
